430 F.2d 1179
Nathaniel BROWN, Appellant,v.AMOCO SHIPPING COMPANY, Appellee.
No. 14206.
United States Court of Appeals, Fourth Circuit.
Argued October 5, 1970.
Decided October 12, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk; John A. MacKenzie, Judge.
Stuart V. Carter, Norfolk, Va. (C. Arthur Rutter, Jr., and Breit, Rutter, Cohen, Ermlich & Friedman, Norfolk, Va., on the brief), for appellant.
Joseph A. Gawrys, Norfolk, Va. (Vandeveter, Black, Meredith & Martin, Norfolk, Va., on the brief), for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Under instructions concededly "accurate * * * as far as they go", the jury returned a general verdict in favor of Amoco Shipping Company. We have carefully considered Seaman Brown's other points of error — failure of the district judge to rule as a matter of law that the ship was unseaworthy, and to exonerate Brown of contributory fault, and the reception of demonstrative evidence, and conclude that the judgment below should be


2
Affirmed.